DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating `	obviousness or nonobviousness.
Claims 1–8 are rejected under 35 U.S.C. 103 as being unpatentable over Burnett, US 2009/0120846 (“Burnett”) in view of Thakur et al., US 4,247,312 (“Thakur”).  Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Burnett in view of Thakur and in further view of White, US 6,446,813 (“White”).  Claims 10–16 are rejected under 35 U.S.C. 103 as being unpatentable over Burnett in view of Thakur and in further view of Layton, US 6,391,195 (“Layton”).  Claim 17 is rejected under 35 Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Burnett in view of Thakur in view of Felix, US 2016/0336893 (“Felix”).  Claims 19 and 20 are rejected under 35 U.S.C. 103 as being obvious over Burnett in view of Thakur and in further view of Thompson, US 2013/0186622 (“Thompson”).
Claim 1 discloses a collection receptacle comprising, among other elements, an enclosure comprising a first portion and a second portion. The first portion includes an interior opening proximate an upper region for allowing excessive collected liquid matter to overflow into the second portion.
Burnett discloses a separation system (fig. 5) used to purify drilling mud by removing solid material from the mud so that the liquid can be recycled for reuse.  Burnett, fig. 5, [0008].  The system comprising a main enclosure 20 which receives contaminated drilling mud at 23.  Id. at [0081].  The solids that are separated from the drilling mud fall to the bottom of enclosure 20 and are carried away by conveyor belt 25.  Id.  The enclosure 20 further comprises an interior opening 24 where purified drilling mud can flow out of the enclosure 20 for reuse in the drilling system.  Id.  

    PNG
    media_image1.png
    460
    642
    media_image1.png
    Greyscale

Burnett differs from claim 1 because it does not disclose a second portion connected to the interior opening 24 for receiving the purified mud that is delivered through this opening 24.
However, Thakur discloses a separator 30 used to purify drilling mud so that the mud can be reused.  Thakur, figs. 1, 2, col. 2, ll. 47–68.  The separator 30 comprises a settling compartment 32 (analogous to Burnett’s enclosure 20) which receives contaminated drilling mud and a clean fluid compartment 31 that discharges cleaned fluid from the separator 30 to a recirculation pump for suppling drilling fluid to drill string 12.  Id. at col. 2, ll. 47–57.  The settling compartment 32 is connected to the clean fluid compartment 31 by horizontal slots 37 that allow purified liquid to flow from the settling compartment 32 to the clean fluid compartment 31.  Id. at col. 2, ll. 58–68.  The clean fluid compartment 31 comprises a low level control valve 33 connected to make-up fluid line 14 which ensures that the liquid level within the clean fluid compartment remains at a minimum level.  Id. at col. 2, ll. 47–57.  A person of ordinary skill in the art would understand that this mechanism ensures that a sufficient amount of liquid is constantly 

    PNG
    media_image2.png
    464
    753
    media_image2.png
    Greyscale

It would have been obvious for Burnett’s enclosure 20 to comprise Thakur’s clean fluid compartment 31 to ensure that Burnett’s drilling system has a constant supply of fluid, to prevent components of the drilling system from being damaged.  This clean fluid compartment 31 would be connected to Burnett’s enclosure 20.  In this way, clean fluid can move from the enclosure 20 to the clean fluid compartment 31 by way of opening 24—in the same way as in Thakur where clean fluid moves from settling compartment 32 to clean fluid compartment 31 through slots 37.  Thakur, fig. 2, col. 2, ll. 57–68.
With this modification, Burnett teaches the limitations of claim 1:
“A collection receptacle (main enclosure, fig. 5, pt. 20 including Thakur’s clean fluid compartment 31 attached to Burnett’s clean liquid outlet 24), comprising:
an enclosure (the enclosure that holds mud, formed by Burnett’s main enclosure 20 and Thakur’s clean fluid compartment 31) including a first portion (the area of 
a conveyor extending into the first portion and not the second portion of the enclosure and configured to remove the solid matter from the first portion (conveyor belts, fig. 5, pts. 25, 26, [0081]), wherein the conveyor includes a first substantially horizontal portion located in the first portion of the enclosure (horizontal conveyor belt, fig. 5, pt. 25, [0081]) and a second elevated portion extending outside of the enclosure (inclined conveyor belt, fig. 5, pt. 26, [0081]—this inclined belt 26 extends outside of the enclosure because it is above the mud level line as seen in fig. 5), and further wherein a length of the first substantially horizontal portion configured in such a way as to promote separation of the solid matter from the liquid matter as the solid matter travels up the conveyor and out of the enclosure (this limitation fails to patentably distinguish over the prior art because it describes the manner in which the apparatus is intended to be used rather than its structure, MPEP 2114(II))1.”

    PNG
    media_image3.png
    1021
    1842
    media_image3.png
    Greyscale

Claim 2 requires that for the device of claim 1, the length of the first substantially horizontal portion is at least 15 percent a length of the entire conveyor.  Claim 3 requires that for the device of claim 1, the length of the first substantially horizontal portion is at least 20 percent a length of the entire conveyor. Claim 4 requires that for the device of claim 1, the length of the first substantially horizontal portion is at least 30 percent a length of the entire conveyor.  
The Examiner takes the position that the horizontal conveyor belt 25 is about 50% the length of the entire conveyor 25, 26 based on fig. 5.  However, it also would have been obvious for the horizontal conveyor belt 25 to be about 50% of the length of the entire conveyor 25, 26 depending on the desired size of the device.
Claim 5 requires that for the device of claim 1, an angle of elevation of the second elevated portion is configured in such a way as to promote separation of solid 
Claim 6 requires that for the device of claim 5, the angle of elevation is no more than about 45 degrees from horizontal.  Claim 7 requires that for the device of claim 5, the angle of elevation is no more than about 30 degrees from horizontal.  Claim 8 requires that the angle of elevation is no more than about 20 degrees from horizontal.  Burnett does not disclose the angle of the inclined conveyor belt 26 and therefore does not provide enough information to teach this feature.  However, it would have been obvious to adjust the angle of the inclined belt 26 depending on the desired height of the enclosure 20.  Additionally, note that these limitations describing the dimensions of the claimed elevated portion of the conveyor fail to patentably distinguish over the prior art because there is no teaching in the specification that these dimensions are critical to the operation of the claimed device.  See MPEP 2144.04(IV)(A).  Rather, the specification teaches that the angle of the elevate portion is not critical by teaching that the “second portion 954 may be elevated at a variety of different angles and remain within the purview of the disclosure.”  Spec. filed Mar. 09, 2018 (“Spec.”), [0070].
Claim 9 requires that for the device of claim 5, the angle of elevation is configured to be adjusted during operation.  It would have been obvious for the angle of Burnett’s inclined conveyor 26 to be adjustable to allow an operator to adjust the discharge location of the conveyor 26 depending on operating conditions.  See e.g.
Claim 10 requires that for the device of claim 1, the conveyor includes a belt and a plurality of spaced apart paddles.  While Burnett teaches that the conveyor 25, 26 comprises a belt, it does not explicitly disclose that the convey 25, 26 comprises a plurality of spaced apart paddles.  However, it would have been obvious to provide a plurality of spaced apart paddles on the belt of the conveyor 25, 26 because Layton teaches that adding paddles to a conveyor belt is beneficial to drag solids from the bottom of a settling compartment.  See Layton at col. 10, ll. 19–44.  Because the purpose of Burnett’s conveyor 25, 26 is to remove solids from enclosure 20 (Burnett at [0081]), a skilled artisan would understand that it would be beneficial to add paddles to the conveyor 25, 26 in order to assist in removing the solids from the enclosure 20.
Claims 11 and 12 require that for the device of claim 10, a pitch of the paddles is greater than 16 inches or greater than 24 inches, respectively.  Claims 13–16 require that for the device of claim 10, the height of the paddles is less than 8, 6 or 4 inches, respectively.  The prior art does not disclose the dimensions of the device and therefore does not provide enough information to teach this feature.  However, it would have been an obvious, routine engineering choice to select the appropriate pitch and/or height of the paddles on the conveyor depending on the desired dimensions of the device.  Additionally, note that these limitations describing the dimensions of the claimed paddles fail to patentably distinguish over the prior art because there is no teaching in the specification that these dimensions are critical to the operation of the claimed device.  See 
Claim 17 requires that for the device of claim 10, the belt is driven by a fixed frequency drive.  The prior art does not explicitly teach this feature.  However, Helmer discloses an electric motor which is a fixed frequency drive because it is operated by a source of alternating current at a fixed frequency.  See Helmer, clm. 1.  It would have been obvious to use Helmer’s motor to operate Burnett’s convey 25, 26 because the simple substitution of one known element for another is within the ambit of a skilled artisan when the substitution would be expected to produce predictable results.  See MPEP 2143(I)(B).
Claim 18 requires that for the device of claim 10, the belt is driven by a variable frequency drive.  It would have been obvious to operate Burnett’s conveyor 25, 26 using a variable AC frequency control motor because Felix teaches that such motors are beneficial for use with conveyors because they allow an operator to adjust the operating speed of the conveyor.  Felix, [0003].
Claim 19 requires that for the device of claim 1, a gas buster is positioned proximate an upper surface of the enclosure.  While Burnett teaches that a slurry is introduced into the device by an inlet, the reference does not explicitly disclose that the device comprises a gas buster.  However, it would have been obvious to use a gas buster to introduce the slurry into Burnett’s device because Thompson teaches that using such a device to introduce a slurry into a settling chamber is beneficial to dissipate the energy associated with the incoming solid and liquid matter.  Thompson, [0030].
Claim 20 requires that for the device of claim 1, the enclosure and conveyor are positioned within a frame on a movable trailer.  Burnett does not explicitly disclose this .
Response to Arguments
35 U.S.C. 112(b) Rejections
The Examiner withdraws the previous 35 U.S.C. 112(b) rejection over claim 1 in light of the amendments.
Prior Art Rejections
Claim 1
The Applicant argues that it would not have been obvious to modify Burnett in view of Thakur because “nothing in Burnett indicates that the resulting fluid from its system 100 is good for anything other than disposal.”  Applicant Rem. dated Jan. 15, 2021 (“Applicant Rem.”) 8.
The Examiner respectfully disagrees.  Burnett teaches that contaminated drilling mud enters the device at 23, is purified, and then exits “at 24 for reuse.”  Burnett, fig. 5, [0081].  Therefore, because Thakur describes the details of a system for recycling purified drilling mud, a person of ordinary skill in the art would look to Thakur to improve Burnett.  That is, Burnett does not illustrate the components of a system that allow for its drilling mud to be reused.  However, Thakur fills this gap by illustrating a drilling mud recirculation system, as explained in the rejection above.
The Applicant further argues that it would be unnecessary to modify Burnett in view of Thakur because Burnett’s fig. 8 embodiment already has a discharge port for Id.
The Examiner respectfully disagrees.  Burnett’s fig. 5 embodiment is relied on to reject claim 1, as noted above.  The fig. 5 embodiment does not have a discharge port for recovered clean fluid.  Rather, the drilling mud exiting at 24 is illustrated as moving to an unknown area.  Therefore, it would have been obvious to modify fig. 5 in view of Thakur because this reference describes the manner in which cleaned drilling mud is handled.
Even if the fig. 5 embodiment contained the discharge port of fig. 8, however, swapping Thakur’s discharge system for the fig. 8 discharge port would be simply swapping one known element for another, which would be an obvious modification in view of KSR.  The fact that this substitution might involve added cost does not render the modification non-obvious.  The question for obviousness is not whether a businessperson would make the combination for economic reasons. MPEP 2145(VII).  Rather, obviousness is viewed from the technical perspective of one of ordinary skill in the art.  Id.  Here, Thakur disclsoes a cleaned mud discharge system which is beneficial because it ensures that downstream components that use the mud for cooling always have sufficient mud, to prevent damage.  Thakur, col. 2, ll. 47–57.  Therefore, a person of ordinary skill in the art would understand the technical benefit of modifying Burnett in view of Thakur, even if the alteration required some additional economic expense.
Dependent Claims
The Applicant does not substantively argue reasons for why the dependent claims are patentable over the prior art.  Therefore, the rejections above are maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327.  The examiner can normally be reached on Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Additionally, it would have been obvious for the horizontal conveyor belt to vibrate the material as it carries the solid material out of the enclosure 20 at least because of the motor used to operate the conveyor.  This vibration would be expected to cause at least some separation of solid and liquid material.